DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment filed 15 January 2021 and the RCE filed 9 February 2021.
Claims 1-4, 6-14, 16-20, and 25-27 are pending. Claims 26-27 are newly added. Claims 1, 11, and 25 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving data… (claim 25, lines 2-3)”
“means for parsing… (claim 25, lines 4-6)”
“means for substituting… (claim 25, lines 7-9)”
“means for providing… (claim 25, lines 10-12)”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11-13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Villaron et al. (US 2006/0143459, published 29 July 2006, hereafter Villaron) and further in view of Guri et al. (US 2018/0181752, 371 date 6 January 2017, hereafter Guri) and further in view of Lee et al. (US 9489354, patented 8 November 2016, hereafter Lee).
As per independent claim 1, Villaron discloses a method for implementation by one or more data processors forming one or more computing devices, the method comprising:
receiving, by at least one data processor (Figure 1, item 4), data comprising an unredacted document, the unredacted document comprising a plurality of objects arranged according to a first topology (Figure 2, item 200; paragraphs 0027-0028)
parsing, by at least one data processor (Figure 1, item 4), the unredacted document to identify objects either directly or relationally containing user sensitive information using a predetermined rule set based on the first topology (paragraphs 0024 and 0027-0028: Here, a document, having a structure, is parsed to identify personally identifiable and/or sensitive information (PII/SI) based on the schema)
substituting, by at least one data processor (Figure 1, item 4), characters of the user sensitive information within the unredacted document with different characters placeholder information to generate a redacted document having a second topology (paragraphs 0024 and 0031-0032)
wherein the second topology is substantially identical to the first topology (paragraphs 0025 and 0031-0032: Here, the text is replaced with the word “REDACTED” while maintaining the same document structure. This constitutes a substantially identical topology maintaining adherence to the schema (Figure 2, item 210; paragraph 0028))
Villaron fails to specifically disclose providing, by at least one data processor, the redacted document having the second topology to an artificial intelligence (AI) model for training the AI model to detect malicious information within a plurality of subsequently received documents.
However, Guri, which is analogous art because it is directed toward training an AI model to identify malicious information, discloses providing, by at least one data processor, the redacted document having the second topology to an artificial intelligence (AI) model for training the AI model to detect malicious information within a plurality of subsequently received documents (paragraph 0080). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Guri with Villaron, with a reasonable expectation of success, as it would have enabled a user to train a model to identify malicious content. This would have allowed a user to automate the identification via machine learning, thus saving him/her time over manual identification of contents.
Finally, Villaron fails to specifically disclose wherein the placeholder information for an image of the plurality of objects comprises a placeholder image mirroring the dimensions of the image such that the placeholder image is equal in size to the image. However, Lee, which is analogous to the claimed invention because it is directed toward masking content while preserving layout of a page, discloses wherein the placeholder information for an image of the plurality of objects comprises a placeholder image mirroring the dimensions of the image such that the placeholder image is equal in size to the image (Figure 1; column 2, line 59- column 3, line 30). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lee with Villaron, with a reasonable expectation of success, as it would have allowed a user to maintain the layout of the page. This would have allowed him/her to more easily view the unmasked/non-redacted contents in their original layout.
As per dependent claim 2, Villaron discloses wherein a file size of the redacted document is substantially similar to a file size of the unredacted document (paragraphs 0031-0032: Here, the redacted document is substantially similar in size to the unredacted document).
As per dependent claim 3, Villaron discloses further providing, by the at least one data processor, at least a portion of the redacted document, wherein the providing comprises at least one of:
displaying at least a portion of the redacted document
loading at least a portion of the redacted document into memory
storing at least a portion of the redacted document, or
transmitting at least a portion of the redacted document to a remote computing system (paragraph 0024: Here, redacted information, such as author name and/or other PII/SI is removed prior to transmitting the document)
	With respect to claims 11-13, the applicant discloses the limitations substantially similar to those in claims 1-3, respectively. Additionally, Villaron discloses at least one data processor (Figure 1, item 4) and memory storing instructions which, when executed by at least one data processor result in operations (Figure 1, items 8 and 10; paragraph 0018). Claims 11-13 are similarly rejected.
	With respect to claim 25, the applicant discloses he limitations substantially similar to those in claim 11. Claim 25 is similarly rejected.
	As per dependent claim 26, Villaron, Guri, and Lee disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Guri discloses an AI model trained using the document identifies that at least one of the plurality of subsequently received documents is malicious (paragraph 0080). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Guri with Villaron, with a reasonable expectation of success, as it would have enabled a user to train a model to identify malicious content. This would have allowed a user to automate the identification via machine learning, thus saving him/her time over manual identification of contents.
	As per dependent claim 27, Villaron, Guri, and Lee disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron fails to specifically disclose wherein the plurality of objects comprises text and the placeholder information is a byte-for-byte character swap with the characters of text. However, the examiner takes official notice that performing a byte-for-byte character swap was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Villaron, with a reasonable expectation of success, as it would have enabled for replacement of character data at the byte level.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villaron, Guri, and Lee and further in view of Lineweber et al. (US 2016/0316097, published 27 October 2016, hereafter Lineweber).
As per dependent claim 4, Villaron, which is analogous to the claimed invention because it is directed toward parsing and redacting documents, discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron fails to specifically disclose initiating display of at least a portion of the redacted document in a graphical user interface of the computing device.
However, Lineweber, which is analogous to the claimed invention because it is directed toward redacting content and displaying the redacted content, discloses initiating display of at least a portion of the redacted document in a graphical user interface of the computing device (Figure 3B). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lineweber with Villaron, with a reasonable expectation of success, as it would have enabled an end user to view the redacted document. This would have provided the advantage of obscuring PII/SI from an end user, while allowing them to view non-PII/SI information within a document.
As per dependent claim 5, Villaron, which is analogous to the claimed invention because it is directed toward parsing and redacting documents, discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron fails to specifically disclose wherein the placeholder information for an image comprises a placeholder image mirroring the dimensions of the image. 
However, Lineweber, which is analogous to the claimed invention because it is directed toward redacting content and displaying the redacted content, discloses wherein the placeholder information for an image comprises a placeholder image mirroring the dimensions of the image (Figure 3B, items 334 and 336; paragraph 0067). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lineweber with Villaron, with a reasonable expectation of success, as it would have enabled an end user to view the redacted document. This would have provided the advantage of obscuring PII/SI from an end user, while allowing them to view non-PII/SI information within a document.
While Villaron-Guri-Lee-Lineweber fails to specifically disclose a placeholder image equal in size to the image, however, the examiner takes official notice that there are a finite number of sizes for a placeholder image. Specifically, a placeholder image can be larger than the image, the placeholder image can be equal in size to the image, or the placeholder image can be smaller than the image. One of ordinary skill in the art at the time of the applicant’s invention would have recognized the need to redact contents, as taught by Lineweber and identified the finite number of predictable potential solutions to the problem. Additionally, Lineweber teaches that obscuring the image with a placeholder is a predictable potential solution. Therefore, one of ordinary skill in the art at the time of the applicant’s effective filing date would have good reason to pursue the known options within his or her technical grasp with predictable results. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective fling date to have combined the well-known with Villaron-Guri-Lee-Lineweber, as it would have provided the predictable result of obscuring/redacting an image with a placeholder.
With respect to claims 14-15, the applicant discloses the limitations substantially similar to those in claims 4-5, respectively. Claims 14-15 are similarly rejected.

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Villaron, Guri, and Lee and further in view of Bellert et al. (US 2016/0239668, published 18 August 2016, hereafter Bellert).
As per dependent claim 6, Villaron, which is analogous to the claimed invention because it is directed toward parsing and redacting documents, discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron fails to specifically disclose generating random data using data external to the unredacted document, wherein the placeholder information comprises the generated random data.
However, Bellert, which is analogous to the claimed invention because it is directed toward redacting information with a random alphanumeric string, discloses generating random data using data external to the unredacted document, wherein the placeholder information comprises the generated random data (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bellert with Villaron, with a reasonable expectation of success, as it would have enabled an end user to view the redacted document with positions of redacted contents displayed. This would have provided the advantage of obscuring PII/SI from an end user, while allowing them to view non-PII/SI information within a document while maintaining the flow of the document.
As per dependent claim 8, Villaron, which is analogous to the claimed invention because it is directed toward parsing and redacting documents, discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron fails to specifically disclose generating data using data external to the unredacted document comprising at least one of encrypted data, encoded data, or compressed data, wherein the placeholder information comprises the generated data.
However, Bellert, which is analogous to the claimed invention because it is directed toward redacting information with an encrypted representation of the contents, discloses generating data using data external to the unredacted document comprising at least one of encrypted data, encoded data, or compressed data, wherein the placeholder information comprises the generated data (paragraph 0003). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bellert with Villaron, with a reasonable expectation of success, as it would have enabled an end user to view the redacted document with positions of redacted contents displayed. This would have provided the advantage of obscuring PII/SI from an end user, while allowing them to view non-PII/SI information within a document while maintaining the flow of the document.
With respect to claims 16 and 18, the applicant discloses the limitations substantially similar to those in claims 6 and 8, respectively. Claims 16 and 18 are similarly rejected.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Villaron, Guri, and Lee and further in view of Ansari et al (US 2016/0294750, published 6 October 2016, hereafter Ansari).
As per dependent claim 7, Villaron, which is analogous to the claimed invention because it is directed toward parsing and redacting documents, discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron fails to specifically disclose receiving user input information, via user data entry within a graphical user interface of the computing device, wherein the placeholder information comprises the user input information. 
However, Ansari, which is analogous to the claimed invention because it is directed toward performing redaction based upon user input, discloses receiving user input information, via user data entry within a graphical user interface of the computing device, wherein the placeholder information comprises the user input information (paragraph 0048: Here, a user specifies a substitution element). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ansari with Villaron, with a reasonable expectation of success, as it would have allowed a user to customize his/her redactions. This would have allowed for a user to specify the type/wording of replacement text, thereby giving him/her greater control over the redaction engine.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 7. Claim 17 is similarly rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Villaron, Guri, and Lee and further in view of Leddy et al. (US 2020/0067861, filed 8 December 2015, hereafter Leddy).
As per dependent claim 9, Villaron, which is analogous to the claimed invention because it is directed toward parsing and redacting documents, discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Villaron discloses wherein the sensitive information comprises a URI (paragraph 0004). Villaron fails to specifically disclose wherein the placeholder information comprises a remote URI of a remote computing device.
However, Leddy, which is analogous to the claimed invention because it is directed toward redacting information by replacing it with a URI, discloses the placeholder information comprises a remote URI of a remote computing device (paragraph 1630). It would have been obvious to one or ordinary skill in the art at the time of the applicant’s effective filing date to have combined Leddy with Villaron, with a reasonable expectation of success, as it would have allowed for the replacing of risky URIs. This would have enabled a user to remove possible security issues from his/her display of contents.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 9. Claim 19 is similarly rejected.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Villaron, Guri, Lee and Leddy and further in view of Saxena et al. (US 2016/0328562, published 10 November 2016).
As per dependent claim 10, Villaron, Guri, Lee, and Leddy discloses the limitations similar to those in claim 9, and the same rejection is incorporated herein. Villaron fails to specifically disclose:
generating an identification tag for the redacted document, wherein the placeholder information comprises the identification tag
identifying, by at least one data processor of the remote computing device, at least one of an IP address, a timestamp, or a user account associated with an attempt to access the remote server URI originating from an unauthorized computing device
providing, by the at least one data processor of the remote server a notification of the attempt by the unauthorized computing device to the computing device
However, the examiner takes official notice that generating an identification tag and including the identification tag within a document was notoriously well-known in the art at the time of the applicant’s effective filing data as a means to uniquely identify and access a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Villaron-Leddy, with a reasonable expectation of success, as it would have allowed for storing a redacted document for future use. This would have saved both time and processing power, as the system would be able to request and provide the saved document instead of redacting the document each time it is requested.
Further, Saxena, which is analogous to the claimed invention because it is directed toward identifying attempted security breaches, discloses:
identifying, by at least one data processor of the remote computing device, at least one of an IP address, a timestamp, or a user account associated with an attempt to access the remote server URI originating from an unauthorized computing device (paragraph 0106)
providing, by the at least one data processor of the remote server a notification of the attempt by the unauthorized computing device to the computing device (paragraph 0111)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saxena with Villaron-Leddy, with a reasonable expectation of success, as it would have allowed a user to receive alerts to unauthorized attempts to access documents. This would have allowed a user to determine that malicious actors are attempting to access a document.
With respect to claim 20, the applicant discloses the limitation substantially similar to those in claim 10. Claim 20 is similarly rejected.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Villaron, Guri, and Lee.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144